 Case 1:19-cv-00780-LPS Document 60 Filed 08/01/19 Page 1 of 2 PageID #: 216




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 HENRY FELT and DIANE FELT,
                                                     C.A. No.:19-cv-780-LPS
                        Plaintiffs,

        v.

 CHERYL W. GRISE, CARLOS M.
 GUITIERREZ, DAVID L. HERZOG, R.
 GLENN HUBBARD, PH.D., STEVE A.
 KANDARIAN, EDWARD J. KELLY, III,
 GERALD L. HASSELL, WILLIAM E.
 KENNARD, HUGH B. PRICE, JAMES M.
 KILTS, CATHERINE R. KINNEY,
 DENISE M. MORRISON, JOHN C. R.
 HELE, MARIA R. MORRIS, STEVEN J.
 GOULART, KENTON J. SICCHITANO,
 ALFRED F. KELLY, JR., LULU L. WANG,
 JOHN M. KEANE, WILLIAM A.
 WHEELER, ROBIN LENNA and WAYNE
 DANIEL,

                        Defendants,

        -and-

 METLIFE, INC.,

                        Nominal Defendant.


                          NOTICE OF VOLUNTARY DISMISSAL

       WHEREAS no defendant has served either an answer or a motion for summary judgment;

       PLEASE TAKE NOTICE that plaintiffs Henry Felt and Diane Felt hereby voluntarily

dismiss the above-captioned action pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

without prejudice to any claim and with all parties to bear their own fees and costs.
 Case 1:19-cv-00780-LPS Document 60 Filed 08/01/19 Page 2 of 2 PageID #: 217




Dated: August 1, 2019

                                          COOCH AND TAYLOR, P.A.

                                          /s/ Blake A. Bennett
                                          Blake A. Bennett (#5133)
                                          The Brandywine Building
                                          1000 West Street, 10th Floor
                                          Wilmington, Delaware 19801
                                          (302) 984-3800
                                          Counsel for Plaintiffs
 OF COUNSEL

 SQUITIERI & FEARON, LLP
 Lee Squitieri
 32 East 57th Street, 12th Floor
 New York, New York 10022
 (212) 421-6492

 GARDY & NOTIS, LLP
 Mark C. Gardy
 James S. Notis
 126 East 56th Street, 8th Floor
 New York, New York 10022
 (212) 905 0509

 Counsel for Plaintiffs




                                      2
